DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. In response to applicant’s argument in the Remarks, Marin in [39], [66] teaches multiple, fixed positioned image cameras capture images from different locations (viewpoints), in [62], [86], Marin teaches whileas the multiple image cameras are stationary, there are some depth cameras are moving around the object capturing depth information from different locations, that suggests the viewpoint set for capturing images are different than those for capturing depths. Subsequently the combination of depth information and images generates 3D model


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180047208 A1 Marin; Giulio et al. (hereafter Marin), and further in view of.
Regarding claim 11, Marin discloses An encoding method comprising: generating three-dimensional model information representing a three-dimensional model of a subject on a basis of a plurality of captured images obtained by imaging the subject from a plurality of viewpoints (i.e.[39], wherein the system has multiple, fixed positioned image cameras capturing image from different locations), and active depth information indicating a distance to the subject from a plurality of viewpoints different from the plurality of viewpoints the plurality of captured images are imaged (i.e.Fig.4, [62], [86], wherein as the multiple image or color cameras being stationary, some depth cameras are moving around the object capturing depth data from different locations, suggesting the locations for capturing images are different than those for 
 Marin fails to disclose converting the three-dimensional model represented by the three- dimensional model information into a plurality of two-dimensional images by projecting the three-dimensional model from a plurality of directions, and generates depth information representing a depth from an arbitrary viewpoint to the three-dimensional model by using the plurality of two-dimensional images; and transmitting transmit data including the plurality of two-dimensional images and the depth information to a decoding device.
However, Schwarz teaches converting the three-dimensional model represented by the three- dimensional model information into a plurality of two-dimensional images by projecting the three-dimensional model from a plurality of directions (i.e.[143], wherein the volumetric video that could be point clouds, array of voxels or mesh model is a 3D model), and generates depth information representing a depth from an arbitrary viewpoint to the three-dimensional model by using the plurality of two-dimensional images (i.e.[01], [06], wherein from one of those 3D models as well as their geometries information, such as locations, depth image is formed); and transmitting transmit data including the plurality of two-dimensional images and the depth information to a decoding device (i.e.[07]-[08], [94], wherein both 2D image, such as texture image/picture and depth information/picture are encoded and decoded, means the encoder transmits the 2D and depth information to decoder).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the encoding method disclosed by Marin to include the teaching in the same field of endeavor of Schwarz, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]).


Regarding claim 13, Schwarz teaches The decoding device according to claim 12, wherein the reception unit receives the transmit data including the plurality of two-dimensional images, the depth information, and the active depth information, and the three-dimensional data conversion processing unit converts the plurality of two-dimensional images and the depth information into the three-dimensional model information representing the three-dimensional model of the subject with reference to the active depth information (i.e.[94], [216]).
Regarding claims 16, see the rejection for claim 12.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, in view of Schwarz, and further in view of US 20020164066 A1 Matsumoto, Yukinori (hereafter Matsumoto).
Regarding claim 14, Matsumoto teaches  The decoding device according to claim 12, wherein the reception unit receives the transmit data further including processed area information that indicates an area in which a corruption occurring in a silhouette of the subject on a plurality of silhouette images is subjected to processing, the processed area information being generated after a background difference is determined from the plurality of captured images, the silhouette images each representing, in binary form (i.e.[113], [129]), the silhouette indicating a range in which the subject is shown in each of the captured images are generated, the active depth information is projected onto the silhouette images, and the corruption occurring in the silhouette of the subject on the silhouette images is subjected to the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Marin, Schwarz and Matsumoto before him/her, to modify the decoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Matsumoto, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]) and improve accuracy, as identified by Matsumoto (i.e.[09]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin, in view of Schwarz, and further in view of US 20180048820 A1 Hinkel; Bradley Lawrence et al. (hereafter Hinkel).
Regarding claim 15, Hinkel teaches The decoding device according to claim 12, wherein an object or substance of the subject is detected on a basis of the plurality of captured images and the active depth information, then the reception unit receives the transmit data including a correction value used to correct the active depth information depending on the object or substance of the subject and reliability of the correction value, and the three-dimensional data conversion processing unit refers to the active depth information corrected on a basis of the correction value and the reliability (i.e.[24], [94]-[95], [172]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Marin, Schwarz and Hinkel before him/her, to modify the decoder disclosed by Marin to include the teaching in the same endeavor of Schwarz and Hinkel, in order to meet the need for solutions for improved coding of volumetric video, as identified by Schwarz (i.e.[04]) and for improving image quality of an image  (e.g., deblurring/deconvolution processing)., as identified by Hinkel (i.e.[24]).

Allowable Subject Matter
Claims 1-10 are allowed.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/              Primary Examiner, Art Unit 2487